 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCarriage Inn of Steubenville, Inc. and United Steel-workers of America, AFL-CIO, CLC. Case 8-CA-22735August 9, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn May 31, 1990, the General Counsel of theNational Labor Relations Board issued a complaintalleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Actby refusing the Union's request to bargain follow-ing the Union's certification in Case 8-RC-14279(Official notice is taken of the "record" in the rep-resentation proceeding as defined' in the Board'sRules and Regulations, Secs 102 68 and 102 69(g),Frontier Hotel, 265 NLRB 343 (1982) ) The Re-spondent filed an answer admitting in part and de-nying in part the allegations in the complaintOn July 16, 1990, the General Counsel filed aMotion for Summary Judgment On July 18, 1990,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted On July 23,1990, the Respondent filed a responseThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answer and response to the Notice toShow Cause the Respondent admits its refusal tobargain, but attacks the validity of the certificationon the ground that the Board in the representationproceeding erroneously found that the Respond-ent's licensed practical nurses (LPNs) were notstatutory supervisors and improperly included themin the unitAll representation issues raised by the Respond-ent were or could have been litigated in the pnorrepresentation proceeding The Respondent doesnot offer to adduce at a heanng any newly discov-ered and previously unavailable evidence, nor doesit allege any special circumstances that would re-quire the Board to reexamine the decision made inthe representation proceeding We therefore findthat the Respondent has not raised any representa-tion issue that is properly litigable in this unfair' The only new defense raised by the Respondent in its answer and re-sponse to the Notice to Show Cause is that the Board arbitranly and ca-priciously gave only "quickie" consideration e, no more than 30 min-utes or less than 1 hour of review) to its request for review in the repre-sentation proceeding The Respondent's defense is factually unsubstantiat-ed and legally without mentlabor practice proceeding See Pittsburgh PlateGlass Co v NLRB, 313 US 146, 162 (1941) Ac-cordingly, we grant the Motion for SummaryJudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, an Ohio corporation with anoffice and place of business in Steubenville, Ohio,is engaged in the operation of a nursing home pro-viding intermediate and skilled nursing care In thecourse of its business operations, the Respondentannually receives gross revenues in excess of$250,000 and purchases and receives at its Steuben-ville, Ohio facility products, goods, and materialsvalued in excess of $50,000 directly from outsidethe State of Ohio We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held Apnl 25, 1990, theUnion was certified on May 3, 1990, as the collec-tive-bargaining representative of the employees inthe following appropriate unitAll full-time and regular part-time employeesemployed by the Employer at its Steubenville,Ohio facility including licensed practicalnurses, nurses aides, housekeeping employees,dietary employees, laundry employees, officeclerical employees, social and activity serviceemployees, and orderly and maintenance em-ployees, but excluding all professional employ-ees, guards and supervisors as defined in theActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusal to BargainSince May 10, 1990, the Union has requested theRespondent to bargain and, since May 21, 1990, theRespondent has refused We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the ActCONCLUSION OF LAWBy refusing on and after May 21, 1990, to bar-gain with the Union as the exclusive collective-bar-299 NLRB No 49 CARRIAGE INN OF STEUBENVILLE399,..gaining representative of employees in the appro-priate unit, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for thepenod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Go, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Or 1964), certdenied 379 U S 817 (1964), Burnett ConstructionGo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, Carriage Inn of Steubenville, Inc ,Steubenville, Ohio, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Refusing to bargain with United Steelworkersof Amenca, AFL-CIO, CLC, as the exclusive bar-gaining representative of the employees in the bar-gaining unit(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate umt on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll full-time and regular part-time employeesemployed by the Employer at its Steubenville,Ohio facility mcludmg licensed practicalnurses, nurses aides, housekeeping employees,dietary employees, laundry employees, officeclerical employees, social and activity serviceemployees, and orderly and maintenance em-ployees, but excluding all professional employ-ees, guards and supervisors as defined in theAct(b)Post at its facility in Steubenville, Ohio,copies of the attached notice marked "Appendix "2Copies of the notice, on forms provided by the Re-gional Director for Region 8 after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately on receiptand maintained for 60 consecutive days in conspic-uous places including all places where notices toemployees are customanly posted Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother matenal(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyMEMBER OVIATT, dissentingContrary to my colleagues, I would not grantthe General Counsel's Motion for Summary Judg-ment In the underlying representation case (8-RC-14279), I dissented from my colleagues' denial ofthe Respondent's request for review with respectto the LPNs' supervisory status and inclusion inthe unit Accordingly, I also dissent from my col-leagues decision here, in this test-of-certificationcase, to grant the General Counsel's motion andissue a bargaining order in the certified unit2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with UnitedSteelworkers of America, AFL-CIO, CLC as theexclusive representative of the employees in thebargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in wntmg and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time employeesemployed by the Employer at its Steubenville,Ohio facility including licensed practicalnurses, nurses aides, housekeeping employees,dietary employees, laundry employees, officeclerical employees, social and activity serviceemployees, and orderly and maintenance em-ployees, but excluding all professional employ-ees, guards and supervisors as defined in theActCARRIAGE INN OF STEUBENVILLE, INC